Case: 10-10063     Document: 00511516027          Page: 1    Date Filed: 06/21/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            June 21, 2011
                                     No. 10-10063
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

TONY LYNN COLIN HEAD,

                                                   Defendant-Appellant


                   Appeals from the United States District Court
                        for the Northern District of Texas
                              USDC No. 3:09-CR-13-1


Before JOLLY, GARZA, and STEWART, Circuit Judges.
PER CURIAM:*
        Tony Lynn Colin Head appeals the 18-month sentence imposed upon
revocation of his supervised release. “This Court must examine the basis of its
jurisdiction, on its own motion, if necessary.” Mosley v. Cozby, 813 F.2d 659, 660
(5th Cir. 1987). Head has served the sentence of imprisonment imposed upon
revocation, and the district court imposed no further term of supervised release.
Therefore, Head has no “concrete and continuing injury,” and there is no case or



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 10-10063    Document: 00511516027      Page: 2   Date Filed: 06/21/2011

                                  No. 10-10063

controversy over which this court may exercise jurisdiction under Article III, § 2,
of the Constitution. See Spencer v. Kemna, 523 U.S. 1, 7, 14 (1998).
      The appeal is DISMISSED as MOOT.




                                        2